DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (WO 2014/010001).
Yoshida discloses a side wall for a rail car comprised of a plurality of side sheets 21, 22 and 23 each having a top edge and a bottom edge corresponding to the top and bottom portions of the railcar body, as shown in figure 1, the flat area of the plate extends the height of the railcar. The side wall is further comprised of a side post 50 comprised of a plurality of bends including a first bend turning from the plate 21 and towards the car and an additional support post 40. The post is continually bent a second, third, fourth, fifth and sixth time to form a corrugation pattern beneath the plate. The corrugation patterns are shown in various shapes in figures 2-4. The bends in the post allow for first and second surfaces to be laterally offset as part of the corrugation pattern and further forming recesses. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (WO 2014/010001) in view of Creighton et al (US 2005/0076805). 
Yoshida discloses the railcar sidewall as described above. However, Yoshida does not specifically show the installation of lading anchors in the walls or posts of the structure. Creighton et al discloses a sidewall structure for a railcar including lading anchors 64 mounted in the sidewall as shown in figure 10. It would have been obvious to one of ordinary skill in the art to have applied lading anchor, like that of Creighton et al, to a structure, like that of Yoshida, with the expected result of providing an anchoring system to allow for cargo to be safely stored and anchored while in transit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
January 5, 2022